Simmons, J.
1. The evidence being conflicting and the trial judge being satisfied with the verdict, we. will not interfere with his discretion in refusing a new trial.
2. Under the facts the verdict is not excessive. Judgment affirmed.
The testimony for the defendant tended to show that the injury was caused by plaintiff going between the cars when they were in motion, contrary to the rule of the road; that the bumpers were not defective; that while the injury was painful, there were no bones broken; that he did not take proper care of the injured arm; and that a month or so after the injury, after he had returned to work for the railroad company, he carried off some meat and a sack of flour, which he put on his shoulder with his right hand.
The jury found for the plaintiff $750. The defendant moved for a new trial on the grounds that the verdict was contrary to law and evidence, and was excessive. The motion was overruled, and the defendant excepted.
Jackson & Jackson, for plaintiff in error.
Reid & Stewart, contra.